Citation Nr: 1515398	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran in this case testified at a videoconference Board hearing before the undersigned Veterans Law Judge in November 2011.  These issues were previously remanded by the Board for further development in April 2014.  They have now been returned to the Board for adjudication.

In a January 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to a TDIU, effective July 11, 2011.  As this is only a partial grant of the benefit sought, the issue of entitlement to a TDIU prior to July 11, 2011 remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  In a March 2013 rating decision, the AMC granted entitlement to service connection for obstructive sleep apnea, effective September 2, 2008.  As this does constitute a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain a February 2015 Written Brief Presentation, a March 2013 rating decision, and VA treatment records relevant to the issues on appeal.

The issues of entitlement to a rating in excess of 30 percent for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's private and VA treatment records confirm a current diagnosis of hypertension.

2.  The August 2012 VA examiner opined that the Veteran's hypertension at least as likely as not had its onset during his active duty service, and a March 2013 independent medical opinion stated that hypertension was at least as likely as not caused or aggravated by the Veteran's service-connected diabetes mellitus.

3.  The preponderance of the evidence of record supports a finding that the Veteran's hypertension is at least as likely as not related to service or to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


ORDER

Entitlement to service connection for hypertension is granted.



REMAND

At the November 2011 Board hearing, the Veteran reported that he had problems with aggression and road rage, including thoughts of harming himself or other people.  He also reported symptoms of hypervigilance, avoidance of crowds, nightmares, and panic attacks.  These symptoms are significantly worse than those discussed in the report of his July 2012 VA examination, which, most notably, failed to discuss the Veteran's reports of having thoughts of self-harm or harming others.  Furthermore, the Veteran's representative stated in the February 2015 Written Brief Presentation that the July 2012 VA examination, now almost 3 years old, was "stale," and that a more recent examination was necessary in order to assess the current severity of the Veteran's PTSD symptoms.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board therefore finds that a new VA psychiatric examination is warranted.

The issue of entitlement to a TDIU prior to July 11, 2011 is inextricably intertwined with the remanded issue of entitlement to an increased rating for PTSD.  Therefore, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, any outstanding, relevant VA treatment records should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Medical Centers in Columbia and Charleston, South Carolina, including its affiliated facility, the Myrtle Beach Community-Based Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran since June 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  The AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the current level of severity of his PTSD.  The claims folder, including all records in Virtual VA and VBMS, must be made available to the examiner for review before the examination and the report should so indicate such review.  Detailed clinical findings should be reported in connection with the evaluation.  

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's PTSD.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment and overall functional impact.  

The examiner is asked to specifically consider the testimony given by the Veteran at the November 2011 Board hearing, at which he reported symptoms of aggression, road rage, and thoughts of harming himself or other people.  It is noted to the examiner that in August 2008 the Veteran was treated for injury to his hand after hitting something with his fist.  The Veteran's VA treatment records and all symptoms indicated at his VA counselling sessions should also be discussed.  All opinions given should contain comprehensive rationale based on sound medical principles and facts.

3.  Following completion of the above development, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case which reflects consideration of all additional evidence received.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


